                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

CHARMAINE PRATER, et al.,                     :
    Plaintiffs,                               :
                                              :
        v.                                    :      CIVIL ACTION NO. 20-CV-1200
                                              :
LIBERTY MUTUAL INSURANCE                      :
COMP., et al.,                                :
     Defendants.                              :

                                              ORDER

        AND NOW, this 10th day of March, 2020, upon consideration of Plaintiff Charmaine

Prater’s Motion to Proceed In Forma Pauperis (ECF No. 1), and Complaint (ECF No. 2) it is

ORDERED that:

        1.    Leave to proceed in forma pauperis is GRANTED pursuant to 28 U.S.C. §

1915.

        2.    The Complaint is DEEMED filed.

        3.    Plaintiffs “Jane Doe” Deceased and “Jane Doe” Minor Child are DISMISSED

WITHOUT PREJUDICE as parties to this case.

        4.    The Complaint is DISMISSED in its entirety for the reasons in the

Court’s Memorandum as follows:

              a. Prater’s federal claims are DISMISSED WITHOUT PREJUDICE for

                  failure to state a claim.

              b. Prater’s state law claims are DISMISSED WITHOUT PREJUDICE for

                  lack of subject matter jurisdiction.

        5.    Prater may file an amended complaint within thirty (30) days of the date of this

Order. Any amended complaint must identify all defendants in the caption of the amended
complaint in addition to identifying them in the body of the amended complaint and shall state

the basis for Prater’s claims against each defendant. The amended complaint shall also clearly

allege the basis for the Court’s jurisdiction. The amended complaint shall be a complete

document that does not rely on the initial Complaint or other papers filed in this case to state a

claim. When drafting her amended complaint, Prater should be mindful of the Court’s reasons

for dismissing the claims in her initial Complaint as explained in the Court’s Memorandum.

Upon the filing of an amended complaint, the Clerk shall not make service until so ORDERED

by the Court.

       6.       The Clerk of Court is DIRECTED to send Prater a blank copy of this

Court’s current standard form to be used by a self-represented litigant filing a civil action

bearing the above-captioned civil action number. Prater may use this form to file her amended

complaint if she chooses to do so.

       7.       If Prater fails to file an amended complaint in accordance with this Order, her

case may be dismissed without further notice for failure to prosecute.

                                              BY THE COURT:

                                              /s/ Cynthia M. Rufe

                                              CYNTHIA M. RUFE, J.
